Beck, J.
I. The deed upon which the action is founded was -admitted in evidence against the following objections made by defendant: 1. The seal affixed to it was not proved to be the seal of defendant. 2. It was not proved that authority was conferred upon the officers signing the instrument to make it. Another objection was made but is not urged in this court. It need not, therefore, be considered.
i. pleading : general denial. The petition alleges that defendant is a corporation duly organized under the laws of this State. The general denial of the answer did not put in issue the legal exist- ' . „ ence and capacity oi defendant. Uode, §§ 2716, *6252717. The allegations of the petition as to these matters were therefore admitted.
The signatures to the deed not being denied under oath, must be taken as genuine. Code, § 2730.
The signature of the officer of the corporation executing the instrument being proved, the -seal will be presumed genuine until the presumption is rebutted. Angelí and Ames on Corporations, § 226, and cases cited.
2. bvidbucb: the deed of a corporation, When the seal of the corporation appears to be affixed to an instrument, and the signatures of the officers executing it are proved, the courts will presume they did not' r , . . 1 „ . exceed their authority. Ihe seal itself is primafacie evidence that it was affixed to the instrument under proper authority, and the burden is thrown upon the party-objecting to the instrument tó overcome this presumption... Angelí and Ames on Corporations, § 224, and cases cited.
Under these principles the court was j ustified in presuming that the seal was genuine, and that- the deed was executed by proper • authority. The instrument was rightly admitted in evidence.
3. .--: ing. ’ II. The covenant alleged in the petition to be broken is that “ defendant was lawfully seized of the land, and had good right and lawful authority to sell and convey the same.” The breach is charged in these words: “ The defendant was not lawfully seized of said premises, and had not good right and lawful authority to sell and convey the same.” The answer denies the allegations of the petition in general words. The court held that the onus of proving seizin rested on defendant, and that plaintiff was not required to prove want of seizin and authority to sell in defendant.
The precise question was passed upon in Schofield v. Iowa Homestead, Co., 32 Iowa, 317. The rule announced in that case is that an averment of seizin by the defendant casts upon him the burden of proof. It was followed in Barker v. Kuhn, 38 Iowa, 392.
Counsel for defendant express dissatisfaction with this rule, or rather with its application in Schofield v. Iowa Homestead Co., and discuss the question involved at -considerable length. *626We are now quite as well satisfied with our conclusions, after having given the arguments advanced by him careful attenteution, as we were when they were first announced. We, therefore, adhere to them.
No questions other than those above discussed are presented by counsel for our consideration. The judgment of the Circuit Court is
Affirmed.